         Case 2:19-cv-02642-KSM Document 134 Filed 08/25/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    JESSICA DEARDORFF, et al.,                                    CIVIL ACTION

         Plaintiffs,
                                                                  NO. 19-2642-KSM
         v.

    CELLULAR SALES OF KNOXVILLE, INC.,
    et al.,

         Defendants.


                                                   ORDER

        AND NOW, this 25th day of August, 2020, upon consideration of Defendants Cellular

Sales of Knoxville, Inc. (CSOKI) and Cellular Sales of North Carolina, LLC’s (CSNC) Motion to

Dismiss for Lack of Personal Jurisdiction, Motion to Compel Individual Arbitration of and Dismiss

or Transfer Plaintiffs’ and the Opt-In Plaintiffs’ Claims or, Alternatively, Motion to Dismiss the

Class and Collective Action Allegations (Doc. No. 65), Plaintiffs’ opposition brief, in which they

request jurisdictional discovery to the extent the Court finds they have not met their burden (Doc.

No. 77), Defendants’ reply brief (Doc. No. 81), Plaintiffs’ sur-reply brief (Doc. No. 88), the

parties’ oral arguments on the motions, and for the reasons set forth in the Memorandum, it is

hereby ORDERED that CSNC is DISMISSED as a defendant. IT IS FURTHER ORDERED

that the Court will GRANT Plaintiffs’ request for jurisdictional discovery and will DEFER ruling

on Defendant CSOKI’s Motion to Dismiss for Lack of Personal Jurisdiction until after

jurisdictional discovery is completed.1


1
 Once the Court rules on Defendant CSOKI’s Motion to Dismiss for Lack of Personal Jurisdiction, the
Court will turn to the remaining Motion to Compel Individual Arbitration of and Dismiss or Transfer
Plaintiffs’ and the Opt-In Plaintiffs’ Claims or, Alternatively, Motion to Dismiss the Class and Collective
Action Allegations filed on behalf of Defendants CSOKI and Cellular Sales of Pennsylvania, LLC. (Doc.
         Case 2:19-cv-02642-KSM Document 134 Filed 08/25/20 Page 2 of 2




        Plaintiffs may serve requests for production of documents and interrogatories directed at

the subjects outlined in the Memorandum2 within fourteen (14) days of entry of our order.

Defendant CSOKI shall respond to such requests within 28 days of service. In addition to written

discovery, Plaintiffs may take the deposition of Pamela White, and may conduct one Federal Rule

of Civil Procedure 30(b)(6) deposition of CSOKI, all of which must be directly related to personal

jurisdiction. Plaintiffs shall file a supplemental brief no later than October 26, 2020. Any reply is

due by November 9, 2020. If Plaintiffs fail to file a supplemental brief, this Court will grant

CSOKI’s motion to dismiss for lack of personal jurisdiction.

IT IS SO ORDERED.

                                                          /s/KAREN SPENCER MARSTON
                                                          _____________________________
                                                          KAREN SPENCER MARSTON, J.




Nos. 12, 43 & 65.)
2
 To the extent that Plaintiffs wish to submit more narrow requests than those rejected by this Court in the
Memorandum, they must meet and confer with Defendants within seven (7) days of this Order. To the
extent the parties disagree over any additional, narrow requests, they shall submit a status update with the
Court and the Court will hold a telephonic status conference.
                                                     2
